Title: To Thomas Jefferson from William Call, 14 April 1781
From: Call, William
To: Jefferson, Thomas



Sir
Prince Geo. April 14. 1781.

Your Excellencys Proposition of the 12th Inst. to me in behalf of this county I received yesterday where I had assembled the greater part of the People together to make out the relief going down to Genl. Muhlenbergs head Quarters, which gave me at once an oppertunity of making it known.
The one fourth of those who are able to do Militia Service are now going down, and one third being already down, and will be near or quite a week before discharged and get home, when I suppose they must, and will, Plant their corn, as it will be then late in the Season—are obstacles in the way, that however desirous they might be of Accepting of the Proposition puts it intirely out of their Power.
Such of the others as were Present, and that I have since seen, do not conceive the Proposition to be in their favour, so farr as respects Militia Service, for it only exempts them for two months from the date thereof from being called out of the county and did not consider that as any peculiar advantage to them, as Six weeks of that time would expire while the Present tour called for from the county was performing in which they could only be benifited two weeks, before the two months were out, and they called upon to perform their, or a Proportion of them their, tour in course, so that from what I can yet Judge there is but little Probability of any  Assistance to be expected therefrom. If [there] is, I am affraid it will be too triffling to render much Service towards effecting the Purpose intended, yet shall do every thing in my Power and make the proposition as publick as Possible. I am induced to belive from the sentiments of those that I have seen, that had the Proposition have been to have exempted a Man even only Six weeks in his next tour of duty when call’d upon, and the county not to have been call’d upon for others in their room to the amount of the Same number during such exemption, that many would have Sent or gone even for a much longer time then eight days, if it had been requir’d of them. I have the Honour to be with great respect Sir Yr. Excellencys most obt. and very hble. Servt.,

Wm Call Lt. of P. Geo.

